Case: 20-60777     Document: 00516158680         Page: 1     Date Filed: 01/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-60777                       January 7, 2022
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   Mente Collins,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 605 021


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          Mente Collins, a native and citizen of Cameroon, petitions for review
   of the dismissal by the Board of Immigration Appeals (BIA) of his appeal from
   the decision of the immigration judge (IJ) denying his application for asylum,
   withholding of removal, and relief under the Convention Against Torture


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60777      Document: 00516158680           Page: 2    Date Filed: 01/07/2022




                                     No. 20-60777


   (CAT). The BIA decided that the IJ did not clearly err in finding that Collins
   was not credible and that his corroborating evidence did not rectify his failure
   to present otherwise credible evidence.
          We generally review the order of the BIA and consider the decision of
   the IJ to the extent that it influenced the BIA. Zhu v. Gonzales, 493 F.3d 588,
   593 (5th Cir. 2007). Whether an alien has shown his eligibility for relief is a
   factual finding that we review for substantial evidence. See Chen v. Gonzales,
   470 F.3d 1131, 1134 (5th Cir. 2006). We likewise review credibility findings
   for substantial evidence. Avelar-Oliva v. Barr, 954 F.3d 757, 763 (5th Cir.
   2020). Under that standard, reversal is merited only if the evidence compels
   a contrary conclusion. Chen, 470 F.3d at 1134; see 8 U.S.C. § 1252(b)(4)(B).
          Collins asserts that the IJ and the BIA applied the incorrect standard
   in evaluating whether his border interview could be used to make credibility
   findings, and he disputes the BIA’s conclusion that he waived his opportunity
   to challenge the IJ’s use of the interview as a basis for the adverse credibility
   finding. He did not assert before the BIA a claim as to the IJ’s consideration
   of the border interview or file a motion to reopen or to reconsider challenging
   the BIA’s decision-making. See Omari v. Holder, 562 F.3d 314, 319-21 (5th
   Cir. 2009). His claims as to his border interview thus are unexhausted, and
   we lack jurisdiction to review them. See id. at 318, 321; Hernandez-De La
   Cruz v. Lynch, 819 F.3d 784, 786 (5th Cir. 2016).
          Collins otherwise has not shown that the evidence compels a
   conclusion contrary to that of the BIA and IJ as to whether he was credible.
   See Wang v. Holder, 569 F.3d 531, 536-37 (5th Cir. 2009). Aside from
   discrepancies between Collins’s border interview and testimony, the BIA
   relied on (1) discrepancies between his credible-fear interview and testimony,
   and (2) the implausibility of his account. The record of the credible-fear
   interview has sufficient indicia of reliability to be examined, see Singh




                                          2
Case: 20-60777      Document: 00516158680          Page: 3    Date Filed: 01/07/2022




                                    No. 20-60777


   v. Sessions, 880 F.3d 220, 226 (5th Cir. 2018), and the implausibility findings
   were based on a consideration of the evidence and were supported by
   “specific, cogent reasons” derived from the record, see Zhang v. Gonzales,
   432 F.3d 339, 344 (5th Cir. 2005). Collins has failed to demonstrate that,
   under the totality of the circumstances, it is plain that no reasonable
   factfinder could have made an adverse credibility determination. See Wang,
   569 F.3d at 539-40.
          Collins additionally asserts that the BIA violated his due process rights
   by failing to consider properly the corroborating evidence that he filed with
   his application. The record reflects that the IJ reviewed the records and
   explained why they did not ameliorate his failure to offer otherwise credible
   evidence. The BIA stated that the evidence was insufficient based on the IJ’s
   reasoning. The BIA did not procedurally err by failing to go through each
   record and explain its justification for agreeing with the IJ. See Ghotra v.
   Whitaker, 912 F.3d 284, 290 (5th Cir. 2019); Abdel-Masieh v. INS, 73 F.3d
   579, 585 (5th Cir. 1996). The BIA gave full and fair consideration to all of the
   circumstances giving rise to Collins’s claims, and Collins otherwise has not
   established that the records independently compel the conclusion that he was
   credible. See Arulnanthy v. Garland, 17 F.4th 586, 598 (5th Cir. 2021);
   Ghotra, 912 F.3d at 290; Singh, 880 F.3d at 226.
          Finally, Collins contends that the BIA erred by disposing of his claims
   without reviewing their substance. The substance of his claims is not before
   us because the BIA did not rely upon the IJ’s analysis of the merits. See Zhu,
   493 F.3d at 593. We will not review decisions that depend on an evaluation
   of an alien’s credibility, and we must defer to the finding that Collins did not
   offer credible evidence. See Wang, 569 F.3d at 538; Chun v. INS, 40 F.3d 76,
   78 (5th Cir. 1994).     That credibility finding, which was supported by
   substantial evidence, prevented Collins from establishing his eligibility for
   asylum or withholding of removal. See Arulnanthy, 17 F.4th at 596-97; Singh,



                                          3
Case: 20-60777        Document: 00516158680               Page: 4   Date Filed: 01/07/2022




                                       No. 20-60777


   880 F.3d at 226; Chun, 40 F.3d at 78. Further, Collins has not made any
   showing that the country conditions evidence that he submitted “resolve[s]
   the inconsistencies that the BIA found so troubling” and independently
   establishes his eligibility for relief under CAT. See Ghotra, 912 F.3d at 290.
   Because he has not briefed those arguments to this court, they are forfeited.
   Id. at 290 & n.2. Accordingly, the adverse credibility finding is dispositive as
   to Collins’s CAT claim as well. Cf. Arulnanthy, 17 F.4th at 598 (quoting
   Ghotra, 912 F.3d at 290) (explaining that an adverse credibility finding may
   be dispositive even as to a CAT claim in the absence of an explanation as to
   how the additional, non-testimonial evidence “independently establishe[d]”
   eligibility for relief).
                                   *        *         *
           Accordingly, the petition for review is DISMISSED in part and
   DENIED in part.




                                            4